—In an action, inter alia, to recover damages for breach of contract and for specific performance thereof, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated July 15, 1993, which, upon the motion and cross motion of the respective parties for summary judgment, granted summary judgment to the defendant and dismissed the complaint.
Ordered that the order is affirmed, with costs.
The instant case arises out of a public auction held by the defendant, a cooperative housing corporation, to sell the shares of 50 cooperative apartment units owned by the sponsor to satisfy the sponsor’s debt to the defendant. The plaintiff submitted the second highest bid at the auction. When the highest bidder could not comply with the terms of the sale, the defendant offered the property to the plaintiff on the condition that he provide it with a $7,100 check (representing 10% of the purchase price as called for by the terms of sale) by the close of business the next day. This condition was not met and his bid was rejected. Assuming, without deciding, that the plaintiff has standing to challenge the results of the auction, his complaint must be dismissed since he indisputably failed to comply with that condition. Sullivan, J. P., Rosenblatt, Joy and Altman, JJ., concur.